Bloodwobth, J.
It appears from the qualifying note of the judge to hjs approval of the motion for a new trial that by agreement of counsel for both parties only one issue would be submitted to the jury, and that was, “whether the defendant A. ¡P. Tison was served with a.copy of petition and process,” and that the authority of the constable (whose return was traversed) to serve the paper was eliminated and not an issue in the case. , This note amounts to a. disapproval of grounds 3, 4, 5, 6, and 7 of the amendment to the motion.- Therefore this court will not consider them. Southern Railway Co. v. Bales, 137 Ga. 567 (73 S. E. 846); Griggs v. State, 17 Ga. App. 301 (2) (86 S. E. 726).
The 2d ground of the amendment to' the motion for a new trial is merely an amplification of the general ground that the verdict is without evidence to support it. There is some evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.